DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 4 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 4 recites “a heat of fusion”. It is not clear whether heat of fusion of claim 4 is referring to heat of fusion of propylene polymer or heat of fusion of polymer blend. For examination purpose, it is interpreted as heat of fusion of claim 4 is referring to heat of fusion of polymer blend.

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 4 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends. Claim 4, depends on claim 1, recites a heat of fusion of less than 50 J/g, i.e. any value below 50 including 1 J/g, while claim recites a heat of fusion 20 to 85 J/g. Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-8, 10-13 and 21-23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sudhin et al. (US 2006/0281868) in view of Kaufman et al. (US 6245856).
Regarding claims 1, 6 and 21-23, Sudhin discloses polymer blend composition comprising from 98 to 2 wt.% based on the total weight of the polymer component of an ethylene alpha olefin elastomer having either no crystallinity or crystallinity derived from ethylene (paragraphs 0015 and 0016); and from 2 to 98 wt.% based on the total weight of the polymer component of an propylene polymer having 60 wt.% or more units derived from propylene including isotactically arranged propylene derived sequences (paragraphs 0015 and 0016); wherein the ethylene alpha olefin elastomer and the propylene polymer are prepared in spate reactors arranged in parallel configuration (paragraphs 0099, 0115). Sudhin discloses the propylene polymer has a heat of fusion 50 J/g to 75 J/g (paragraph 0086).
Sudhin does not disclose the amounts of ethylene and propylene as claimed in present claim.
Kaufman discloses thermoplastic olefin composition comprising ethylene alpha olefin elastomer (abstract) wherein the elastomer contains 45 to 90 wt% of ethylene and therefore propylene is present in an amount of 10 to 55 wt% to impart flexibility and impact strength (col. 3, lines 25-40). 
It would have been obvious to one of ordinary skill in the art to use the ethylene and propylene contents of Kaufman in the elastomer of Sudhin to impart flexibility and impact strength. Given that Sudhin in view of Kaufman discloses the same ethylene alpha olefin elastomer as claimed in present claim, including the same amount of monomers as claimed, it is clear that the ethylene alpha olefin elastomer and the polymer blend of Sudhin in view of Kaufman would possess the same properties as claimed in present claim.
Alternatively, although if Sudhin does not disclose polymer are prepared in separate reactors arranged in parallel configuration, it is noted that “[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process”, In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985). Further, “although produced by a different process, the burden shifts to applicant to come forward with evidence establishing an unobvious difference between the claimed product and the prior art product”, In re Marosi, 710 F.2d 798, 802, 218 USPQ 289, 292 (Fed. Cir.1983). See MPEP 2113.
Therefore, absent evidence of criticality regarding the presently claimed process and given that Sudhin meets the requirements of the claimed polymer blend, Sudhin clearly meets the requirements of the present claims.
While it is recognized that the phrase “consisting essentially of” narrows the scope of the claims to the specified materials and those which do not materially affect the basic and novel characteristics of the claimed invention, absent a clear indication of what the basic and novel characteristics are, “consisting essentially of” is construed as equivalent to “comprising”. Further, the burden is on the applicant to show that the additional ingredients in the prior art would in fact be excluded from the claims and that such ingredients would materially change the characteristics of the applicant’s invention, See MPEP 2111.03.
Regarding claim 2, Sudhin in view of Kaufman discloses the polymer blend of claim 1, wherein the composition is a reactor blend of the ethylene alpha elastomer and the propylene polymer (paragraphs 0015-0016).
Regarding claims 3-5, Sudhin in view of Kaufman discloses the polymer blend of claim 1, wherein given that Sudhin in view of Kaufman discloses the same polymer blend composition as claimed in present claims, it is clear that the polymer blend composition of Sudhin in view of Kaufman would intrinsically possess the same properties as present claims.
Regarding claim 7, Sudhin in view of Kaufman discloses the polymer blend of claim 1, wherein the propylene polymer is prepared using a metallocene catalyst (paragraph 0146).
Regarding claim 8, Sudhin in view of Kaufman discloses the polymer blend of claim 1, wherein the polymer blend is substantially free of diene units given that its optional (paragraph 0047, 0093).
Regarding claim 10, Sudhin in view of Kaufman discloses the polymer blend of claim 1, wherein the blend is present in an article in an amount of 5 to 80 wt.% (paragraphs 0015, 0016 and 0215).
Regarding claim 11, Sudhin in view of Kaufman discloses the article of claim 10, wherein Sudhin discloses the article can be any articles including automotive applications such as panels and dash board skins (paragraphs 0215-0216) which would obviously have to be a multilayer or a monolayer film.
Regarding claim 12, Sudhin in view of Kaufman discloses the article of claim 10 but is silent with respect to the article is a blown film.
Although Sudhin in view of Kaufman does not disclose the article is a blown film, it is noted that “[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process”, In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985). Further, “although produced by a different process, the burden shifts to applicant to come forward with evidence establishing an unobvious difference between the claimed product and the prior art product”, In re Marosi, 710 F.2d 798, 802, 218 USPQ 289, 292 (Fed. Cir.1983). See MPEP 2113.
Therefore, absent evidence of criticality regarding the presently claimed process and given that Sudhin in view of Kaufman meets the requirements of the claimed article, Sudhin in view of Kaufman clearly meets the requirements of the present claims.
Regarding claim 13, Sudhin in view of Kaufman discloses the article of claim 1, but is silent with respect to seal energy. Given that Sudhin in view of Kaufman discloses the same polymeric composition as presently claimed, it is clear that the seal energy of the film of Sudhin in view of Kaufman would intrinsically be the same as present claim.

Claim 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jourdian et al. (US 2004/0059061) in view of Sudhin et al. (US 2006/0281868) and Kaufman et al. (US 6245856).
Regarding claim 20, Jourdian discloses a multilayer film comprising first film and second film wherein the both films are distinct from each other (abstract) but fails to disclose the polymer blend composition as claimed in present claim.
Sudhin discloses polymer blend composition comprising from 98 to 2 wt.% based on the total weight of the polymer component of an ethylene alpha olefin elastomer having either no crystallinity or crystallinity derived from ethylene (paragraphs 0015 and 0016); and from 2 to 98 wt.% based on the total weight of the polymer component of an propylene polymer having 60 wt.% or more units derived from propylene including isotactically arranged propylene derived sequences (paragraphs 0015 and 0016); wherein the ethylene alpha olefin elastomer and the propylene polymer are prepared in spate reactors arranged in parallel configuration (paragraphs 0099, 0115). Further, Sudhin discloses that the polymer blend composition provides superior mechanical properties, impact strength and flexibility (paragraphs 0215, 0217). Sudhin discloses the propylene polymer has a heat of fusion 50 J/g to 75 J/g (paragraph 0086).
It would have been obvious to one of ordinary skill in the art to use the composition of Sudhin in a film of multilayer of Jourdian to provides superior mechanical properties, impact strength and flexibility.
Jourdian in view of Sudhin does not disclose the amounts of ethylene and propylene as claimed in present claim.
Kaufman discloses thermoplastic olefin composition comprising ethylene alpha olefin elastomer (abstract) wherein the elastomer contains 45 to 90 wt% of ethylene and therefore propylene is present in an amount of 10 to 55 wt% to impart flexibility and impact strength (col. 3, lines 25-40). 
It would have been obvious to one of ordinary skill in the art to use the ethylene and propylene contents of Kaufman in the elastomer of Jourdian in view of Sudhin to impart flexibility and impact strength. Given that Jourdian in view of Sudhin and Kaufman discloses the same ethylene alpha olefin elastomer as claimed in present claim, including the same amount of monomers as claimed, it is clear that the ethylene alpha olefin elastomer and polymer blend of Sudhin in view of Kaufman would possess the same properties as claimed in present claim.
Alternatively, although if Sudhin does not disclose polymer are prepared in separate reactors arranged in parallel configuration, it is noted that “[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process”, In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985). Further, “although produced by a different process, the burden shifts to applicant to come forward with evidence establishing an unobvious difference between the claimed product and the prior art product”, In re Marosi, 710 F.2d 798, 802, 218 USPQ 289, 292 (Fed. Cir.1983). See MPEP 2113.
Therefore, absent evidence of criticality regarding the presently claimed process and given that Sudhin meets the requirements of the claimed polymer blend, Sudhin clearly meets the requirements of the present claims.

Response to Arguments

Applicant's arguments filed 6/23/2022 have been fully considered but they are not persuasive.
Applicant argues that the presence of the polypropylene matrix that is required in both Sudhin and Kaufman is excluded from the claim scope as the presence of a polypropylene matrix would significantly change the heat of fusion and Mooney viscosity of the applicant’s claimed polymer blend composition. However, it is noted that “the arguments of counsel cannot take the place of evidence in the record”, In re Schulze, 346 F.2d 600, 602, 145 USPQ 716, 718 (CCPA 1965).  It is the examiner’s position that the arguments provided by the applicant must be supported by a declaration or affidavit. As set forth in MPEP 716.02(g), “the reason for requiring evidence in a declaration or affidavit form is to obtain the assurances that any statements or representations made are correct, as provided by 35 U.S.C. 24 and 18 U.S.C. 1001”.
Applicant argues that it is well known in the polymer world that such TPO and TPV compositions cannot be made into films. However, there is no evidence to support applicant’s argument regarding TPO and TPV compositions cannot be made into films.
Applicant argues that there is no reasonable expectation that such TPO composition would possess the low MFR range recited in claim 3, nor the heat of fusion recited in claim 4, nor the PDI recited in claim 5. According to MPEP 2143.02, “A rationale to support a conclusion that a claim would have been obvious is that all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded nothing more than predictable results to one of ordinary skill in the art.”  Also, MPEP 2143.02, II, states “Obviousness does not require absolute predictability, however, at least some degree of predictability is required.”  Applicant’s argument regarding whether one of ordinary skill in the art would be “reasonably assured” is interpreted by the Examiner as "predictability".  In the present case, the Examiner believes some degree of predictability is present, i.e., one of ordinary skill in the art would have reason to believe modifying the elastomer of Sudhin to impart flexibility and impact strength given that Kaufman discloses thermoplastic olefin composition comprising ethylene alpha olefin elastomer wherein the elastomer contains 45 to 90 wt% of ethylene and therefore propylene is present in an amount of 10 to 55 wt% to impart flexibility and impact strength. The courts have held that “a compound and all its properties are mutually inseparable”, In re Papesch, 315F.2d 381, 137 USPQ 42, 51 (CCPA 1963).  Further, attention is drawn to MPEP 2112.01, which states that “products of identical chemical composition cannot have mutually exclusive properties. A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present.”, In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658  (Fed. Cir. 1990).
Applicant argues that rejections on obviousness grounds cannot be sustained by mere conclusory statement; instead, there must be some articulated reasoning with some rational underpinning to support the legal conclusion of obviousness. However, it is noted that the examiner has not used a conclusory statement. A motivation was provided as explained above.
Applicant argues that both Sudhin and Kaufman disclose a thermoplastic olefin that requires a PP matrix. Further, applicant states that Sudhin and Kaufman make no mention or suggestion for making a polymer blend without a polypropylene matrix. While it is recognized that the phrase “consisting essentially of” narrows the scope of the claims to the specified materials and those which do not materially affect the basic and novel characteristics of the claimed invention, absent a clear indication of what the basic and novel characteristics are, “consisting essentially of” is construed as equivalent to “comprising”. Further, the burden is on the applicant to show that the additional ingredients in the prior art, i.e. PP matrix, would in fact be excluded from the claims and that such ingredients would materially change the characteristics of the applicant’s invention, See MPEP 2111.03.
Applicant argues that Kaufman’s elastomer component described at col. 3, lines 24-40 is not the same thing as Kaufman’s ethylene propylene copolymer compatibilizer. It is agreed and the examiner never stated that Kaufman’s elastomer component and Kaufman’s ethylene propylene copolymer compatibilizer are the same. Col. 3, lines 24-40 of Kaufman clearly discloses the elastomer contains 45 to 90 wt% of ethylene and therefore propylene is present in an amount of 10 to 55 wt% to impart flexibility and impact strength.
Applicant points to col. 1, lines 41-45 of Kaufman and states that no person having ordinary skill in the art, upon reading Kaufman, would have sought the Mooney Viscosity of the elastomer disclosed therein. However, it is noted that the cited portion of Kaufman does not disclose any specific viscosity and the examiner is not reducing viscosity of Kaufman’s elastomer. Rather, the examiner is stating that given that Sudhin in view of Kaufman discloses the same ethylene alpha olefin elastomer as claimed in present claim, including the same amount of monomers as claimed, it is clear that the ethylene alpha olefin elastomer of Sudhin in view of Kaufman would possess the same viscosity as claimed in present claim.

Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAMIR SHAH whose telephone number is (571)270-1143. The examiner can normally be reached 8:00am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Callie Shosho can be reached on 571-272-1123. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/SAMIR SHAH/Primary Examiner, Art Unit 1787